DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/19/2022, in reply to the Office Action mailed 5/20/2022, is acknowledged and has been entered.  Claims 1, 2, 4, 5, 7, 8, 12-17 and 19-26 are pending, of which claims 7, 12-17 and 19-20 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1, 2, 4, 5, 8 and 21-26 are readable upon the elected invention and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is dependent upon claim 23, yet recites a diameter that is larger in scope than the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guldris et al. (Chem. Eur. J., 2018, 24, p. 8624 – 8631).
Guldris discloses isocyanate-bearing ligands to synthesize a bifunctional ION (iron oxide nanoparticle) platform with both maleimide and alkyne moieties (Figure 1) that can undergo orthogonal reactions with thiols (thiol–ene and thiol–yne reactions), conjugated dienes (Diels–Alder cycloaddition), and azide functional groups (1,3-dipolar azide–alkyne cycloaddition.
TEM images showed that the IONs were spherical with a mean size of (7.7 +/-3) nm.
Maleimide-Fe3O4 and Maleimide-alkyne-Fe3O4 are exemplified.

    PNG
    media_image1.png
    110
    121
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    80
    210
    media_image2.png
    Greyscale

TGA experiments showed 51 and 63 wt% weight retention for Maleimide-Fe3O4 and Alkyne-Fe3O4, respectively (Figure 2). With 36 wt%, Maleimide-Alkyne-Fe3O4 featured the highest organic content (page 8626).
With regard to the limitation wherein the coupling agent is configured to couple the nanoparticle construct to a T cell by way of a covalent bond between the maleimide functionality and a thiol group on a cell membrane of the T cell, it is noted that the functional recitation that the composition is configured to couple the nanoparticle construct to a T cell does not distinguish over the prior art reference.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martina et al. (JACS, 2005, 127, p. 10676-10685) in view of Smith et al. (US 2012/0231066).
Martina teaches superparamagnetic liposomes as highly efficient MRI contrast agents for in vivo imaging.  Maghemite (γ-Fe2O3) nanocrystals stable at neutral pH and in isotonic aqueous media were synthesized and encapsulated within large unilamellar vesicles of egg phosphatidylcholine (EPC) and distearoyl-SN-glycero-3-phosphoethanolamine-N-[methoxy(poly(ethylene glycol))-2000] (DSPE-PEG2000, 5 mol %), formed by film hydration coupled with sequential extrusion. The nonentrapped particles were removed by flash gel exclusion chromatography. The magnetic-fluid-loaded liposomes (MFLs) were homogeneous in size (195 (+/- 33 hydrodynamic diameters from quasi-elastic light scattering). Iron loading was varied from 35 up to 167 Fe(III)/lipid mol % (abstract).  See also page 10679 and Table 1.   
Accordingly, based on the molecular weight of EPC: DSPE-PEG2000 (95:5) and magnetite, the weight percent of iron in the liposomes comprising 36-167 mol% iron corresponds to approximately 9.5-75.9% by weight iron oxide.
200 nm unilamellar liposomes sterically stabilized by PEG chains and containing superparamagnetic maghemite particles whose concentration can be varied. The MFLs are highly stable both in vitro and in vivo, nontoxic, and present long-circulating behavior in blood. Their magnetic properties rank them among efficient MR T2 contrast agents. The first MRI experiments performed here demonstrate their potential for in vivo imaging. The sum of these results encourages further investigations of MFL applications from diagnostic to therapeutics. MFLs indeed appear good candidates for the delivery of drugs, which should be incorporated into the lipid bilayer or encapsulated in the internal volume of their vesicle structure. The entrapped ferrofluid can serve as MR diagnostic agent to follow the drug carrier or be used for magnetic targeting or hyperthermia. Studies concerning magnetic targeting of MFLs in solid tumors are currently being undertaken (page 10684-5).
Liposomes allow the combination of diagnosis and therapeutics by encapsulating a MRI contrast agent and a drug together (page 10677).
Martina does not specifically recite wherein the liposome comprises a coupling agent extending from the outer surface of the nanoparticle, the coupling agent being a maleimide functionality.
Smith teaches multidrug liposomes for treating tumor. Multi-drug immunoliposomes are prepared… in addition to the lipid mixture… a derivatized PEG conjugated lipid bearing a maleimide site (MAL) at the distal end of the PEG is included. For example the lipid mixture used to prepare the immunoliposome will consist of the following components: soy phosphatidylcholine (SPC), hydrogenated soy phosphatidylcholine (HSPC), cholesterol, and poly(ethyleneglycol)-derivatized distearoylphosphatidylethanolamine (PEG5000-DSPE), and poly(ethyleneglycol)-derivatized distearoylphosphatidylethanolamine with a malemide active site on the PEG (MAL-PEG2000-DSPE).  To prepare a tumor targeting multi-drug immunoliposome the Fab fragment prepared from a purified tumor targeting antibody is attached to the maleimide active site on the MAL-PEG2000-DSPE moiety anchored to the exterior surface of the multi-drug liposome. The tumor targeting antibody may be a polyclonal antibody, or a monoclonal antibody, or a recombinant protein (paragraph 0037-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a maleimide functionality on the exterior of the liposomes taught by Martina when the teaching of Martina is taken in view of Smith.  One would have been motivated to do so, with a reasonable expectation of success, because Martina is concerned with targeting and drug delivery.  One would have had a reasonable expectation of success in doing so because Smith teaches that providing a liposome bearing a maleimide site allows for conjugation of a targeting moiety.
With regard to the limitation wherein the coupling agent is configured to couple the nanoparticle construct to a T cell by way of a covalent bond between the maleimide functionality and a thiol group on a cell membrane of the T cell, it is noted that the functional recitation that the composition is configured to couple the nanoparticle construct to a T cell does not distinguish over the prior art reference.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim(s) 1, 2, 4, 5 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Medical Hypotheses, 2007, 68, p. 1071–1079) in view of Liu et al. (J. Magn. Magn. Mater., 2007, 311(1), p. 84-87).
Chen teaches the synthesis of novel hydrophobic magnetite nanophases with high magnetization, the first biodegradable magnetic nanospheres at a size range of 280 nm and functionalized with PEG-maleimide surface groups for specific antibody attachment (abstract).  The main structure of the proposed designer nanospheres, the matrix, consists of biocompatible and biodegradable materials, which allows the incorporation of superparamagnetic materials such as magnetite (iron oxide), and permits the attachment of active groups for biostabilization, needed for prolonged vascular survival as well as surface functionalization to initiate nanosphere toxin interactions. PLA/PLGA was used as the basic structure for the sphere matrix (page 1073).  The terminal end of the PEG chains were activated with either biotin or with maleimide by synthesizing PLA/PLGA–PEG–biotin or PLA/PLGA–PEG–maleimide tri-blocks, respectively. Therefore, the core substance from which our designer particles synthesized are amphiphilic co-block copolymer chains. Both biotin and maleimide bridges provide universal binding sites for attachment of avidin-bond receptors, ligands or other toxin-binding structures (page 1074).

    PNG
    media_image3.png
    380
    380
    media_image3.png
    Greyscale

	Using hydrophobic magnetite for incorporation into nanospheres greatly improved encapsulation efficiency and superparamagnetic properties.
Chen does not specifically recite the iron oxide content in the particles.
Liu teaches preparation and characterization of biodegradable magnetic carriers by single emulsion-solvent evaporation to prepare biodegradable/ biocompatible magnetic microspheres that are 1–2 mm in mean diameter and contain a large concentration of magnetic material by encapsulating a hydrophobic magnetite material. Magnetic carrier technology would benefit from this simplified procedure, for example, protecting the activity of protein drugs while incorporating magnetite in a high extent during the encapsulation.  The magnetite nanoparticles in the magnetite gel were about 10 nm in diameter (page 86).  The calculated magnetite loading was 28% and 45% by mass (page 86).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate 28 or 45% iron oxide by mass in the particles of Chen when the teaching of Chen is taken in view of Liu.  One would have been motivated to do so, with a reasonable expectation of success, because Chen specifically references the Liu reference (reference 14) when discussing incorporation of iron oxide nanoparticles into the PLA/PLGA matrix nanospheres, including improved encapsulation efficiency and superparamagnetic properties.  Chen teaches incorporation of 28 or 45% iron oxide by mass in PLGA/PLA-PEG particles.  Further, both Chen and Liu teach the desirability of high magnetization and Liu teaches relatively high magnetization (up to 27 emu/g), good spherical morphology, and a simplified preparation process, see Liu page 84 and 87.  Regarding claim 25 wherein the magnetic nanoparticles are exposed at an outer surface, at least a portion of the particles would be exposed upon use of the particles which are biodegradable.  Further, the synthetic methods are consistent with those of the instant application, as such it is considered that the particles would have equivalent physical properties. With regard to the limitation wherein the coupling agent is configured to couple the nanoparticle construct to a T cell by way of a covalent bond between the maleimide functionality and a thiol group, it is noted that the reactive functional groups (maleimide) are capable of the functional property of the instant claims.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618